Appeal by the defendant from a judgment of the County Court, Suffolk County (Doyle, J.), rendered September 14, 2006, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the County Court, Suffolk County, to hear and report in accordance herewith, and the appeal is held in abeyance in the interim. The County Court shall file its report with all convenient speed.
The matter must be remitted to the County Court, Suffolk County, to hear and report on the issue of whether the confidential informant entered into a cooperation agreement with any law enforcement agency at any time prior to her testimony at trial (see People v Novoa, 70 NY2d 490, 496 [1987]). We decide no issues at this time. Spolzino, J.P, Fisher, Miller and Balkin, JJ., concur.